                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


URBAN PLANT WELLNESS, P.M.A.                      )   Case No. 3:20-cv-01154-JZ
                                                  )
       Plaintiff.                                 )   Judge Jack Zouhary
                                                  )
       vs.                                        )   ANSWER OF DEFENDANTS
                                                  )
CITY OF TOLEDO, et al.                            )   Dale R. Emch, Law Director
                                                  )   (0080004)
       Defendants.                                )   Jeffrey B. Charles, Chief of Litigation
                                                  )   (0064514)
                                                  )   John T. Madigan, Senior Attorney
                                                  )   (0023614)
                                                  )   City of Toledo, Department of Law
                                                  )   One Government Center, Suite 2250
                                                  )   Toledo, Ohio 43604-2293
                                                  )   Telephone: (419) 245-1020
                                                  )   Fax: (419) 245-1090
                                                  )
                                                  )   Counsel for Defendants
                                                  )



       Defendants, Dale R. Emch and the City of Toledo, for their answer to plaintiffs’

complaint, state as follows:

                                       FIRST DEFENSE

1.    Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.1 of the complaint and therefore deny the same.

2.   Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.2 of the complaint and therefore deny the same.
3.   Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.3 of the complaint and therefore deny the same.

4.   Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.4 of the complaint and therefore deny the same.

5.   Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.5. of the complaint and therefore deny the same.

6.   Defendants admit executing a search warrant on April 8, 2020 at Plaintiff’s place of

business but deny the remaining allegations contained in paragraph No.6 of the complaint.

7.   Defendants deny the allegations contained in paragraph No. 7 of the complaint.

8.   Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.8 of the complaint and therefore deny the same.

9.   Defendants admit the allegations contained in paragraph No.9 of the complaint.

10. Defendants admit the allegations contained in paragraph No.10 of the complaint.

11. Answering paragraph No. 11 of the complaint, Defendants deny that Ohio Attorney General

David Yost has been named as a defendant in any capacity.

12. Answering paragraph No.12 of the complaint, the allegation contains a legal conclusion for

which no response is required.

13. Answering paragraph No.13 of the complaint, the allegation contains a legal conclusion for

which no response is required.

14. Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.14 of the complaint and therefore deny the same.
15.   Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.15 of the complaint and therefore deny the same.

16.   Answering paragraph No. 16 of the complaint, the laws stated speak for themselves and no

response is required.

17. Defendants admit that the “sensible marijuana ordinance” was passed by a majority of

electors in the City of Toledo but deny the remaining allegations contained in paragraph No. 17

of the complaint.

18. Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.18 of the complaint and therefore deny the same.

19.   Answering paragraph No. 19 of the complaint, Article I of the Ohio Constitution speaks

for itself and no response is required.

20. Answering paragraph No. 20 of the complaint, Article I of the Ohio Constitution speaks for

itself and no response is required.

21. Answering paragraph No. 21 of the complaint, the allegation expresses an opinion for which

no response is required. .

22. Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.22 of the complaint and therefore deny the same.

23. Answering paragraph No. 23 of the complaint, the Ohio Constitution speaks for itself.

Defendants deny the remaining allegations contained in paragraph No. 23.

24. Defendants deny the allegations contained in paragraph No.24 of the complaint.
25. Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.25 of the complaint and therefore deny the same.

26. Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.26 of the complaint and therefore deny the same.

27. Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.27 of the complaint and therefore deny the same.

28. Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.28 of the complaint and therefore deny the same.

29. Answering paragraph No. 29 of the complaint, the United States Constitution speaks for

itself. Defendants deny the remaining allegations contained in paragraph No. 29.

Answering paragraph No.29 of the complaint, defendants admit that the vehicle operated by

Derek Friar was maintained and serviced by the City of Toledo but deny the remaining

allegations contained in paragraph No.29.

30. Defendants deny the allegations contained in paragraph No.30 of the complaint.

31. Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.31 of the complaint and therefore deny the same.

32. Defendants deny the allegations contained in paragraph No.32 of the complaint.

33. Defendants admit that a search warrant affidavit was presented to a Lucas County Common

Pleas Court judge on April 8, 2020 but deny that the warrant application contained any

misrepresentations or errors as stated in paragraph No. 33 of the complaint.
34. Defendants admit that property was seized from 923 Starr Ave. as stated in paragraph No.

34 of the complaint but lack sufficient information as to the truth of the remaining allegations

contained therein and therefore deny the same.

35. Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.35 of the complaint and therefore deny the same.

36. Defendants lack sufficient information as to the truth of the allegations contained in

paragraph No.36 of the complaint and therefore deny the same.

37. Defendants deny the allegations contained in paragraph No.37 of the complaint.

38. Defendants admit the allegations contained in paragraph No. 38 of the complaint.

39. Defendants admit the allegations contained in paragraph No. 39 of the complaint.

40. Defendants deny the allegations contained in paragraph No.40 of the complaint.

41. Defendants deny the allegations contained in paragraph No.41 of the complaint.

42. Defendants deny the allegations contained in paragraph No.42 of the complaint.

43. Defendants incorporate by reference their answers to paragraph Nos.1 through 42 of the

complaint as if fully rewritten.

44. Defendants deny the allegations contained in paragraph No.44 of the complaint

45.   Defendants incorporate by reference their answers to paragraph Nos.1 through 44 of the

complaint as if fully rewritten.

46. Defendants deny the allegations contained in paragraph No.46 of the complaint.

47. Defendants deny the allegations contained in paragraph No.47 of the complaint.
48. Defendants incorporate by reference their answers to paragraph Nos.1 through 47 of the

complaint as if fully rewritten.

49. The allegations contained in paragraph No. 49 of the complaint contain an opinion of law

for which no response is required.

50. Defendants admit the seizure of property took place at Plaintiff’s place of business but lack

sufficient information to form a belief as to the truth of the allegations contained in paragraph

No. 50 of the complaint and therefore deny the same.

51. The allegations contained in paragraph No. 51 of the complaint contain an opinion of law

for which no response is required.

52.   The allegations contained in paragraph No. 52 of the complaint contain an opinion of law

for which no response is required.

53.   Defendants deny the allegations contained in paragraph No. 53 of the complaint.

54. Defendants incorporate by reference their answers to paragraph Nos.1 through 53 of the

complaint as if fully rewritten.

55. Defendants deny the allegations contained in paragraph No. 55 of the complaint.

56. Defendants deny the allegations contained in paragraph No. 56 of the complaint.

57. Defendants deny the allegations contained in paragraph No. 57 of the complaint.

58. Defendants deny the allegations contained in paragraph No. 58 of the complaint.

59. Defendants deny the allegations contained in paragraph No. 59 of the complaint.
                                           SECOND DEFENSE

60. Plaintiff’s Complaint fails to state any claim upon which relief can be granted.

                                           THIRD DEFENSE

61. Plaintiff has sustained no constitutional deprivation or violation.

                                           FOURTH DEFENSE

62. The acts, omissions or other conduct of which Plaintiff complains were performed pursuant

to legal privilege and with probable cause.

                                              FIFTH DEFENSE

63. The property seized on April 8, 2020 was obtained pursuant to a lawfully executed search

warrant issued by a judge of the Lucas County, Ohio, Common Pleas Court.

                                              SIXTH DEFENSE

64. Defendants have probable cause to believe that the property seized from the Plaintiff’s place

of business is marijuana sold or offered for sale in violation of Ohio Revised Code chapters 2925

and/or 3796 and is therefore contraband.

                                         SEVENTH DEFENSE

65. The Defendants are absolutely immune from any liability to Plaintiff in punitive damages

pursuant to federal law.

                                           EIGHTH DEFENSE

66. Plaintiff has suffered no legally actionable injury, loss or damage.
                                             NINTH DEFENSE

67. At the time of the filing of Plaintiff’s Complaint, there was no well-grounded factual or legal

basis to support an entitlement to the relief requested therein, nor has there ever been any such

basis to support same. Plaintiff’s claims are, therefore, frivolous, unreasonable, groundless and

without merit, and the Defendants are entitled to an award of reasonable attorneys fees and all

costs and expenses incurred in the defense of this action.



                                             TENTH DEFENSE

 68. Plaintiffs have failed to join as parties all persons necessary to afford complete relief to the

Plaintiffs or necessary to protect the defendants from incurring double or inconsistent

obligations.

        WHEREFORE, Defendants, Dale R. Emch, Law Director and the City of Toledo,

through Counsel, respectfully pray that Plaintiff’s Complaint be dismissed in its entirety with

prejudice; that Plaintiff’s demands for relief be denied in their entirety; that judgment be entered

for said Defendants together with costs herein expended, reasonable attorneys fees and such

other and further relief as is just and equitable.
                                            JURY DEMAND

       Defendants respectfully request a trial by jury on all issues so triable in the within cause.

                                              Respectfully submitted,

                                              DALE R. EMCH, DIRECTOR OF LAW

                                              /s/__John T. Madigan________
                                              John T. Madigan, Senior Attorney
                                              Counsel for Defendants



                                CERTIFICATE OF SERVICE


       This is to certify that a copy of the foregoing Answer has been sent by regular U.S. mail

and electronically to Erik J. Wineland, Rohrbacher Cron Manahan Trimble & Zimmerman

Co.,LPA, 405 Madison Ave, 8th Floor, Toledo, Ohio 43604, attorney for Plaintiff this 29th day

of May, 2020. It was emailed to ewineland@rcmtz.com as well.



                                             /s/ John T. Madigan
                                             John T. Madigan
